DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/29/2020 has been entered. Claim 10 has been canceled. Claims 1-9, 
and 11-13 remain for examination. 

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claim 1 and 6 filed on 
i. a sales data processing apparatus as recited in claim 1, comprising: 
a first antenna to receivfrom a wireless tag attached to a commodity beinq purchased in a sales transaction, the tag information 
a recovery location into which commodities being purchased in the sales transaction are to be placed
a second antenna positioned to receive [[the]] tag information from [[the]] a wireless tag placed into the recovery location after being detached from a commodity being purchased in the sales transactionconfigured to: 
receive tag information from the first antenna, based on the received tag information from the first antenna, determine whether the wireless tag attached to the commodity being purchased in the sales transaction is a wireless tag type that is to be detached from the commodity before completion of the sales transaction, and 
when the wireless tag attached to the commodity being purchased is determined to be the wireless tag type that is to be detached from the commodity before completion of the sales transaction, determine whether the tag information for the wireless tag that was attached to the commodity being purchased has been received by the second antenna, and prevent completion of the sales transaction until the tag information for the wireless tag has been received from the second antenna. 
	ii. a sales data processing method of a sales data processing apparatus as recited in claim 6 having a first antenna to receive[[,]] tag information from a wireless tag attached to a commodity being purchased in a sales transaction, the tag information [[to]] uniquely identifying the location into which commodities being purchased in the sales transaction are to be placed, positioned to receive [[the]] tag information from [[the]] a wireless tag placed into the recovery location after being detached from a commodity being purchased in the sales transaction, 
 	receiving tag information from the first antenna; 
 	based on the received tag information from the first antenna, determining whether the wireless tag attached to the commodity being purchased in the sales transaction is a wireless tag type that is to be detached from the commodity before completion of the sales transaction; and 
 	when the wireless tag attached to the commodity being purchased is determined to be the wireless tag type that is to be detached from the commodity before completion of the sales transaction, determining whether the tag information for the wireless tag that was attached to the commodity being purchased has been received by the second antenna, and preventing completion of the sales transaction until the tag information for the wireless tag has been received from the second antenna. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THIEN M LE/Primary Examiner, Art Unit 2887